Citation Nr: 1209160	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus (BPP).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was most recently before the Board in February 2011, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.


REMAND

The Board finds that the case must be remanded at this point for further development in compliance with the Board's February 2011 remand.  Specifically, the Board instructed that the Veteran be afforded an examination by a physician with appropriate expertise to determine the current degree of severity of his service-connected hemorrhoids and service-connected BPP.

Contrary to the Board's directive, examinations were completed by a physician's assistant in June 2011.  Moreover, the examination reports prepared by the physician's assistant are not completely responsive to the Board's remand directives, and the Veteran submitted correspondence to VA in November 2011 questioning the adequacy of the examination results.  Therefore, the Board finds that the examinations are not adequate for adjudication purposes.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the Veteran is entitled to new VA examinations for his hemorrhoids and BPP in compliance with the February 2011 Board remand as enumerated in the directives below.

Finally, the Board notes that VA received a compact disc (CD) from the Social Security Administration (SSA) apparently containing records associated with the Veteran's application for disability benefits from that agency.  These records, however, have not been converted to hard copy form for inclusion in the record, as required.  This should be accomplished on remand.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  A hard copy of the records provided by the SSA to VA on CD should be associated with the claims files.   

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the current degree of severity of his service-connected hemorrhoids.  The examination should be scheduled in coordination with the Veteran, so that the examination can be conducted, if practicable, when the hemorrhoids are active.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies should be performed, to specifically include to determine whether the Veteran currently has secondary anemia. 

The examiner should note specific findings, or lack thereof, with respect to the frequency of recurrence, whether the Veteran's hemorrhoids are considered large or thrombotic, whether they are irreducible, whether there is excessive redundant tissue, persistent bleeding, anal fissures, or secondary anemia. 

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work and daily activities. 

The rationale for all opinions expressed should be provided. 

3.  The Veteran also should be afforded an examination by a physician with appropriate expertise to determine the current degree of severity of his service-connected pes planus.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies should be performed. 

The examiner should note specific findings, or lack thereof, appropriate to the rating schedule, including an estimation of the severity of the Veteran's disability for each foot (mild, moderate, severe, or pronounced), whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. 

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work and daily activities. 

The rationale for all opinions expressed should be provided. 

4.  The RO should also undertake any other development it determines to be warranted. 

5.  Then, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


